Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment Entry
1.	Applicant’s preliminary amendment filed 4/6/20 is acknowledged. Claims 1-39 and 72-87 have been canceled without prejudice or disclaimer. Claim 40 was amended while new claims 72-87 were added. Currently claims 40-43 and 72-87 are pending and under consideration. 
Priority
2.	This application makes reference to subject matter disclosed in Application No. 14/298,662, filed June 6, 2014, now US Patent No. 10,527,619. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.  The first line of the specification should be updated to include Application No. 14/298,662, filed June 6, 2014, now US Patent No. 10,527,619. Appropriate correction is required. 
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Therefore, unless the examiner on form PTO-892 or applicant on PTO-1449 has cited the references they have not been considered. Please see pages 66-68 of the specification.
4.	The information disclosure statements filed 4/6/20 have been considered as to the merits before First Action.
Claim Objections
5. 	Claims 41, 42, 74, 81 are objected to because of the following informalities: The claims utilizes the acronyms such as ELISA, Abs, and GluFib without first defining what it represents in the independent claim. Although the acronyms may have art recognized meaning it is suggested that they are defined to eliminate uncertainty. The claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. For example, GluFib is glutamate-fibrinopeptide B-biotin as defined in the specification on page 48.. Appropriate correction is required.

Please note: examiner was unable to ascertain if the instant claims were restricted from application number 14/298,662 now US Patent #10,527,619.  Applicant is invited to shown evidence of such a restriction requirement.
Double Patenting
6.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  
See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.  	Claims 40-43 and 72-87 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of US Patent #10,527,619 in view of Dennis et al. (WO 2006/034370 A2). 
The instant invention and US Patent #10,527,619 are drawn to methods of administering a synthetic particle to a subject wherein the wherein the synthetic particle comprises a modular structure having a carrier domain linked to an enzyme susceptible detectable marker, wherein the enzyme susceptible detectable marker is comprised of an enzyme susceptible domain linked to a detectable marker whereby the detectable marker is capable of being released from the synthetic particle when exposed to an enzyme and wherein the detectable marker comprises a capture ligand and a detection ligand connected by a linker; and, subjecting the urine sample to analysis method by a capture assay, wherein the capture assay involves an affinity step where an affinity agent binds to the capture ligand and a detection step, wherein the detection ligand is detected in order to detect the presence of the ligand marker.
However, the instant claims link the measured ligand- enzyme marker to a disease or condition….“wherein the presence or absence of the ligand marker in the biological sample is indicative of the disorder or condition within the subject”.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to relate the detected enzyme ligand taught in the claims of US Patent No. 10,527,619 to a patient disease or condition because the prior art teaches that the assessment of enzyme systems is particularly advantageous in the diagnosis of abnormal enzyme functions and is associated with a multitude of genetic diseases and the clinical conditions. See Dennis et al. (WO 2006/034370 A2) page 6 lines 7-13.
One skill in the art would have been motivated to measure a subject’s disease state or condition as a means of treating said illnesses.    

8.	For reasons aforementioned, no claims are allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling
6/18/22

/LISA V COOK/Primary Examiner, Art Unit 1642